Reade, J.
llis Honor charged correctly, “that the plaintiff could not recover if he paid the money with full knowledge of the facts.” And then he ought to have added, that according to the plaintiff’s own testimony he hád full knowledge of the facts; but, instead of that, he left it to the jury to determine whether the defendant had not, by misrepresentations and threats of suit, induced the plaintiff to believe that be was mistaken as to the estimate he had formed of the worthlessness of the guano, and in that way paid under a mistake of facts. The evidence does not support the hypothesis; for the *376plaintiff testified, expressly, that he “ was forced to pay the note to relieve his sureties from a suit,” and that he told the defendant that, if the defendant failed to recover in a suit that he had brought against others tor guano, he would sue him tor his money back. And he did not allege, that any thing the defendant said to him changed his mind as to the quality of the guano.
There is error.
Pee Curiam. Venire de novo.